DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-22 have been presented for examination.
Claims 3 has been canceled.
Claims 1, 2 and 4-22 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 2/17/2022 have been fully considered. Objections to the specification are withdrawn in view of the amendments to the specification. Objections to claims 8, 11, 13, 15, and 16 are withdrawn in view of the amendments to the claims.
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues on pg. 13 paragraph 4 that the claimed invention improves the functioning of a computer by reducing computational complexity and time. Examiner respectfully disagrees and that claims 1, 2, and 4-20 do not recite any computer components, therefore there is no improvement to the functioning of a computer. Secondly, even if the claims were amended to recite generic computer components to perform the method, it would be insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea. An improved algorithm that is more efficient relative to other similar algorithms is an improvement to the abstract idea itself. In this case, there is no improvement to the functioning of a computer itself, but rather in The rejection under 35 U.S.C. 101 is maintained.

Applicant’s arguments/amendments, with respect to the rejections of claims 1-22 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, regarding claims 18-20 a new ground(s) of rejection necessitated by the amendment is made in view of Zhou and Basser et al. Examiner notes that the amendment to claim 18 is broader in scope than the subject matter of now canceled claim 3.
	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1, 2, and 4-17 and 18-20 are directed to a statutory category as a process, and claim 21-22 are directed to a statutory category as a machine.
In view of Step2A, Prong One, 
initializing mathematical design variables, the mathematical design variables including a first orientation tensor;
mapping the first orientation tensor to a second orientation tensor of physical design variables, wherein the mapping ensures that the second orientation tensor substantially satisfies a first constraint independently of whether the first orientation tensor satisfies the first constraint;
calculating, using the physical design variables, a value of an objective function F, which represents a quantity to be optimized, by simulating a performance of the component when the anisotropic material is oriented according to the second orientation tensor; and 
iteratively adjusting the mathematical design variables to optimize the value of the objective function F, the first constraint being indirectly imposed on the optimization of the value of the objective function F through the mapping from the mathematical design variables to the physical design variables rather than being directly applied to the mathematical design variables
wherein the mapping of the first orientation tensor to the second orientation tensor includes that the mapping ensures that the second orientation tensor substantially satisfies a second constraint, the first constraint is a constraint on diagonal elements of the second orientation tensor, and the second constraint is a constraint on off-diagonal elements of the second orientation tensor
The limitation of “initializing mathematical design variables, the mathematical design variables including a first orientation tensor;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as encompassing 
Similarly, the limitation of “mapping the first orientation tensor to a second orientation tensor of physical design variables, wherein the mapping ensures that the second orientation tensor substantially satisfies a first constraint independently of whether the first orientation tensor satisfies the first constraint”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper as well as encompassing mathematical concepts. For example, “mapping” in the context of this claim encompasses the user mentally or with pen and paper projecting the first orientation tensor onto a second orientation tensor using mathematical functions or relationships. 
Similarly, the limitation of “calculating, using the physical design variables, a value of an objective function F, which represents a quantity to be optimized, by simulating a performance of the component when the anisotropic material is oriented according to the second orientation tensor”, as drafted, is a process that, under its broadest reasonable interpretation, encompasses mathematical concepts. For example, “calculating” in the context of this claim encompasses performing mathematical calculations to determine a result. A tensor falls within the scope of a mathematical concept/relationship and the optimization function is itself a mathematical equation. Therefore the limitation recites a mathematical concept.
Similarly, the limitation of “iteratively adjusting the mathematical design variables to optimize the value of the objective function F, the first constraint being indirectly imposed on the optimization of the value of the objective function F through the mapping from the mathematical 
Similarly, the limitation of “wherein the mapping of the first orientation tensor to the second orientation tensor includes that the mapping ensures that the second orientation tensor substantially satisfies a second constraint, the first constraint is a constraint on diagonal elements of the second orientation tensor, and the second constraint is a constraint on off-diagonal elements of the second orientation tensor.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper as well as encompassing mathematical concepts. For example, “mapping” in the context of this claim encompasses the user mentally or with pen and paper ensuring that the mapping satisfies certain requirements using mathematical functions or relationships.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims reciting mathematical relationships, mathematical formulas or equations, or mathematical calculations fall within the “Mathematical Concept” grouping of abstract idea. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the claim does not recite any elements in addition to the abstract idea. 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any elements in addition the abstract idea. The claim as a whole directs to an abstract idea without significantly more. The claim is not patent eligible.
Claims 2 and 4-17 further limit the “Mathematical Concept” abstract idea of claim 1 with additional limitations that describe mathematical algorithms and relationships used to carry out the claimed mathematical concepts. The claims do not recite any additional elements to the abstract idea and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 18-20 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claims 1-17 above.
	Claims 21 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” The claim recite an abstract idea using the same rationale used in claim 1 above. Claim 21 recites the additional element of an apparatus comprising circuitry.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “circuitry”. The circuitry is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). Accordingly, this 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using circuitry to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim is not patent eligible.
Claim 22 recites the additional limitation of “fabrication tool configured to fabricate a component having an optimized orientation of the anisotropic material determined by the circuitry.” However this limitation is viewed as insignificant extra-solution activity of insignificant application and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea (see MPEP 2106.04(d) and 2106.05(g)). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over Zhou et al. ("Multi-component topology and material orientation design of composite structures (MTO-C)." Computer Methods in Applied Mechanics and Engineering 342 (2018): 438-457.), hereinafter Zhou, in view of Basser et al. (US 5539310), hereinafter Basser.
Regarding claim 18, Zhou teaches Zhou teaches a method of selecting an orientation an anisotropic material comprising a component (abstract “a topology optimization method for structures made of multiple composite components (substructures) with tailored material orientations. It is capable of simultaneously optimizing the overall topology, component partitioning, and material orientation for each component, via a vector field variable that specifies fractional membership to each component, together with the conventional density and orientation variables” and pg. 439 ¶ 2 “optimization methods for designing anisotropic material orientations”), the method comprising:
defining one or more design constraints (pg. 445 ¶ 2 “g1 is the material volume constraint with upper bound V∗; g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε” and pg. 442 ¶ 1 “bounded by a box constraint”) of first design values a geometric domain associated with the component element (pg. 441 ¶ 4“As illustrated in Fig. 2, there are three layers of design fields for the proposed multi-component topology and material orientation design problem. The first layer contains the density field ρ as a common field for all components, which represents the material density of each design point, i.e., the overall topology of a structure. The second layer contains the component membership field m(k), which represents the fractional membership of each design point to component k, where k = 1, 2, . . . , K and K is the prescribed, maximum allowable number of components.”), the first design values corresponding to the orientation of the anisotropic material (pg. 441 ¶ 4 “The third layer contains the material orientation field ϑ(k) = (ς(k), ζ (k)), a Cartesian vector representing the orientation of each design point in component k.”);
applying an isoparametric shape function that maps second design values onto the first design values such that the one or more design constraints are substantial satisfied (pg. 442 ¶ 1 “Following the Cartesian representation of continuous angles proposed in [20], the original material orientation vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter: [Eq. 5]” where Rυ = R2
υ I, Rυ is the filter radius; I is an identity matrix; and ˜ υ(k) = ( ˜ξ (k), ˜ η(k)) is the filtered orientation field. Then, the (unbounded) υ˜ (k) is projected back to the original box constraint with a smoothed Heaviside function H˜ : [Eq. 6]. As illustrated in Fig. 3, the regularized orientation vector field ￣ υ(k) in a box domain is then projected to a circular domain through an isoparametric projection Nc: [Eq. 7] where ϑ(k) = (ς(k), ζ (k)) is the projected orientation vector field. The transformation from a box domain to a circular domain eliminates the need of the quadratic constraint ￣ξ (k)2 + ￣ η(k)2 = 1 for each design point, and ensures singularity free numerical analyses.”); and
performing a topology optimization using the second design values without directly accounting for the one or more design constraints, the one or more design constraints being The overall optimization problem of multi-component topology and material orientation design can be stated as follows: [Equation 14] where u is the displacement field obtained by solving the static equilibrium equations; F(u) is the objective function for a structural performance; K is the prescribed, maximum allowable number of components; g1 is the material volume constraint with upper bound V∗; g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant and Ad and B(k) are given as: [Equation 15]”).
Zhou does not appear to explicitly disclose wherein the one or more design constraints includes a first constraint on diagonal elements of the second design values. and a second constraint on off-diagonal elements of the second design values.
However, Basser teaches wherein the one or more constraints includes a first constraint on diagonal elements of the second design values. and a second constraint on off-diagonal elements of the second design values (col. 15 “contains five linear constraint equations, three setting the off-diagonal elements to zero, and two forcing the three diagonal elements to equal one another” And col. 15 “The estimated diffusion tensor for the anisotropic pork sample with the fiber directions approximately aligned with the x axis is: ##EQU28## (Adjusted r.sup.2 =0.999999; N=294).” And col. 16 “In accordance with a preferred embodiment of the present invention, diffusion ellipsoids were generated and are shown in FIG. 5A. Projections onto the set of planes formed from the coordinate axes are represented by regions 31, 32, and 33. To represent the case in which the off-diagonal elements are ignored, the estimation of D.sup.eff was repeated assuming the null hypothesis that the matrix is diagonal. Three constraint equations were used to force all off-diagonal elements to be zero. Under these conditions, r=4, k=7, and N=294, so that F.sub.0 =38.49 using the above equation for F.sub.0. Now F(k-r, N-(k+1))=3.85 and 2.64 for the 1% and 5% confidence limits, respectively.”).
Zhou and Basser are analogous art because they are from the same field of endeavor of analyzing anisotropic material.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhou with the constraints disclosed by Basser.
 One of ordinary skill in the art would have been motivated to make this modification in order to characterize adequately (Basser col. 2) and in order to assess whether a matrix is an isotropic matrix subject to explainable experimental statistical variability (Basser col. 15).

Regarding claim 19, the references teach the method according to claim 18. Zhou further teaches defining the one or more design constraints includes that the one or more design constraints include a non-linear constraints that normalizes a Euclidean length of direction vector (pg. 442 ¶ 1 “Following the Cartesian representation of continuous angles proposed in [20], the original material orientation vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter:” And pg. 444 ¶ 3 “Through the proposed hypercube-to-simplex projection, the vertices in a unit hypercube that violate the unity condition (i.e., the ones outside of a standard simplex attached to the hypercube) are projected inside of a hypercube”).

Regarding claim 20, the references teach the method according to claim 18. Zhou further teaches defining the one or more design constraints includes that the first design values design represent a normalized direction vector corresponding to the orientation of the anisotropic material, the normalized direction vector varying as a function of position within the component (pg. 442 ¶ 1 “Following the Cartesian representation of continuous angles proposed in [20], the original material orientation vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter: [Eq. 5]” where Rυ = R2 υ I, Rυ is the filter radius; I is an identity matrix; and ˜ υ(k) = ( ˜ξ (k), ˜ η(k)) is the filtered orientation field. Then, the (unbounded) υ˜ (k) is projected back to the original box constraint with a smoothed Heaviside function H˜ : [Eq. 6]. As illustrated in Fig. 3, the regularized orientation vector field ￣ υ(k) in a box domain is then projected to a circular domain through an isoparametric projection Nc: [Eq. 7] where ϑ(k) = (ς(k), ζ (k)) is the projected orientation vector field. The transformation from a box domain to a circular domain eliminates the need of the quadratic constraint ￣ξ (k)2 + ￣ η(k)2 = 1 for each design point, and ensures singularity free numerical analyses.).

Examiner Comment
Examiner notes that claims 1, 2, 4-17, and 21-22 are not rejected under prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhou et al. ("Gradient-based multi-component topology optimization for additive manufacturing (MTO-A)." International Design Engineering Technical Conferences and Computers and Information in Engineering Conference. Vol. 58127. American Society of Mechanical Engineers, 2017.) teaches diagonal elements equal to  Young’s modulus of structural elements and off diagonal elements equal to Young’s modulus of joints (pg. 3. Col. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2147



/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147